FBG Duck’sNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Chuong Nguyen, Reg# 79,000, the application has been amended as follows: 
LISTING OF CLAIMS:
(Currently Amended) A solid-state drive (SSD) destruction system, the system comprising:
an induction coil proximate to a SSD; 
an energy storage device;
a switch device that is connected to the induction coil and the energy storage device; and,
a controller device in communication with the switch device and a communication bus that is between a control circuitry associated with the SSD and a drive controller,
wherein the controller device is configured to: 
store an association between the SSD and the drive controller, the association including an affiliation between a SSD identifier and a drive controller identifier;
determine whether the SSD identifier and the drive controller identifier match the stored association; and
when the SSD identifier and the drive controller identifier do not match the stored association,
destroys data stored in the SSD. 

9.	(Currently Amended) A method for automatically destroying a solid-state drive (SSD), the method comprising:
storing, by a controller, an association between a SSD and a drive controller, the association including an affiliation between a SSD identifier and a drive controller identifier;
determining, by the controller, whether the SSD identifier and the drive controller identifier match the stored association;
receiving, by the controller, a SSD destruction command when the SSD identifier and the drive controller identifier do not match the stored association;
determining, by the controller, a charge level of an energy storage device; and, 
operating, by the controller, a switch device to regulate energy discharge from the energy storage device to an induction coil proximate to a SSD, such that the heat generated by the energy discharge destroys data stored in the SSD.

16.	(Currently Amended) A solid-state drive (SSD) destruction system, the system comprising:
an induction coil proximate to a SSD, the SSD having an enclosure and an enclosure intrusion detection device;
an energy storage device;
a switch device that is connected to the induction coil and the energy storage device; and, 
device in communication with the enclosure intrusion detection device, the switch device, and a communication bus that is between a control circuitry associated with the SSD and a drive controller, 
wherein the controller device is configured to store an association between the SSD and the drive controller, the association including an affiliation between a SSD identifier and a drive controller identifier; and
wherein when the enclosure intrusion detection device detects an intrusion of the SSD enclosure, the controller device is further configured to: 
determine whether the SSD identifier and the drive controller identifier match the stored association; and
control the switch device to regulate energy discharged from the energy storage device into the induction coil when the SSD identifier and the drive controller identifier do not match the stored association such that heat generated by the discharged energy destroys data stored in the SSD. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, in response to an intrusion device detecting an intrusion of a solid-state drive, a drive destruction system controller, in communication with the intrusion detection device, a switch, and an intermediary communication bus connected to the solid-state drive and a drive controller, storing an identification-based association between the solid-state device and the drive controller, upon the 
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Rooyakkers et al (US 10,534,937), which discloses self-destruction or erasure of sensitive data upon determining that a portion of a circuit board has been tampered via unauthorized access;
(ii) 	US PG Pub Mostovych (US 2010/0064371), which discloses destruction of portions of a micro-device, via utilizing energy to destroy the data portions, upon detecting an unauthorized access attempt of accessing secure data;
(iii) 	NPL document "Vanish: Increasing Data Privacy with Self-Destruction Data" – Geambasu et al, University of Washington, 18th Usenix Security Symposium, Usenix Association, 08/10/2009; and
(iv)	NPL document "Technique Triggers Electronic Circuits to Self-Destruct" – The Engineer, 01/26/2018.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to an intrusion device detecting an intrusion of a solid-state drive, a drive destruction system controller, in communication with the intrusion detection .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210427